DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered. 
Response to Arguments
Applicant's arguments, see page 5-9, filed 9/7/2021, with respect to the amended claims in view of a combination of Carscallen and Clemen have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guemmer (US 7364404).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carscallen (US 5845482) in view of in view of Guemmer (US 7364404) and in further view of Johnsson et al. (US 20150176494), hereinafter: “Johnsson”.
In Reference to Claim 1
Carscallen teaches:
A compressor module(Fig 5-6) for a turbomachine(Col 2, ll. 13-30), the compressor module forming including a compressor gas duct(10) for guiding a compressor gas that is to be compressed(Col 2, ll. 23-30), the compressor module being formed as a compressor mid frame(the compressor module of Fig 5-6 is formed as an inter compressor duct, ICD, which is equivalent to “compressor mid frame”; Col 1, ll. 21-42; Col 2, ll. 13-30; Col 5, ll. 25-67)
wherein a flow bypass structure(39) extends radially through the compressor gas duct(clearly shown in Fig 5-6) between an inner housing wall(10b) and an outer housing wall(10a), and
wherein, in a wall surface(surface of 10b) of the inner housing, with which the inner housing wall bounds the compressor gas duct radially inward(clearly shown in Fig 5-6), an exhaust orifice(48) for partial exhaust of the compressor gas guided in the compressor gas duct is arranged(Col 5, ll. 35-42), wherein, for guiding the exhaust gas that is discharged through the exhaust orifice, an exhaust duct(52, hollow portion of 39, 12) adjoins the exhaust orifice(the exhaust duct guides exhaust gas from the exhaust orifice radially outward into plenum 12; Fig 5-6; Col 5, ll. 35-47), and
wherein the exhaust duct extends through the flow bypass structure radially outside of the compressor gas duct(as indicated by the flow arrows in Fig 5-6 the exhaust duct guides exhaust gas from the exhaust orifice through the flow bypass structure 39 radially outward into plenum 12 which is positioned radially outside of the compressor gas duct 10; Fig 5-6; Col 5, ll. 25-67),
wherein the wall surface of the inner housing extends axially with a curvature(as clearly shown in Fig 5-6, 10b extends axially with a slight convex curvature upstream of 48 and a slight concave curvature downstream of 48), and the exhaust orifice is arranged upstream of the curvature in relation to the compressor gas guided in the compressor gas duct, towards a collection point(as shown in Fig 5-6 the exhaust orifice 48 is positioned upstream of the concavely curved downstream end of 10, with respect to flow direction as indicated by the flow arrows, towards a collection point at the base of 39).
Carscallen fails to teach:
	the flow bypass structure forming a bearing support strut or representing a fairing of such a strut, and
	wherein in relation to the compressor gas guided in the compressor gas duct, the exhaust orifice extends at least in part upstream of the flow bypass structure.
Guemmer teaches:
A similar compressor module for a gas turbine(Col 1, ll. 9-12; Col 5, ll. 24-29) having a flow bypass structure(7;Fig 14-17) with double attachment to static structure(Fig 7G) wherein in relation to the compressor gas guided in the compressor gas duct(indicated by the flow arrows in Fig 14-17), the exhaust orifice(slots of Fig 15-17) extends at least in part upstream of the flow bypass structure(as clearly shown Fig 14-17, at least a portion of at least one of the slots extends upstream of the leading edge plane VK of 7; Col 6, ll. 43- Col 7, ll. 50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Carscallen to incorporate the teachings of Guemmer to position at least part of the exhaust orifice upstream of the flow bypass structure to increase effective boundary layer removal, aerodynamic loading and flow deflection capabilities, reduce the number of components, increase compressor efficiency, reduce weight and reduces specific fuel consumption(Col 2, ll. 35-40 and Col 12, ll. 4-21).
Carscallen in view of Guemmer still fails to teach:
wherein the flow bypass structure forms a bearing support strut or represents a fairing of such a strut 
Johnsson teaches:
A similar compressor module having an inter compressor duct(37) wherein a flow bypass structure forms a hollow strut(112) which supports a bearing or represents a fairing of such a strut(P[0039], P[0040], P[0045) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Carscallen in view of Guemmer to incorporate the teachings of Johnsson to use the flow bypass structure of Carscallen as a bearing support, which would yield predictable results.  In this case, the predictable result is a load bearing structure arranged in the inter compressor flow duct for supporting and transferring radial bearing loads to the engine casing or mounting structure. The flow bypass structure of Carscallen is used only conducting bleed flow radially outward to a plenum.  The flow bypass structure of Johnsson is used for conducting bleed flow radially outward and for transferring loads between a bearing structure and the engine casing or mounting structure(P[0040], P[0045], P[0046]).
In Reference to Claim 3
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 1(see rejection of claim 1 above), wherein the wall surface of the inner housing is convexly curved in the curvature(as clearly shown in Fig 5-6 of Carscallen, 10b extends axially with a slight convex curvature).
In Reference to Claim 4
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 1(see rejection of claim 1 above), wherein the flow bypass structure is configured as a blade(39 is a vane; Col 5, ll. 25-31 - Carscallen), which, in relation to the bypass flow of the compressor gas guided in the compressor gas duct, has a leading edge and a trailing edge as well as two lateral surfaces, each extending between the leading edge and the trailing edge(as shown in Fig 5-6 of Carscallen, the hollow vane 39; Col 5, ll. 40-43; comprises a leading edge at its upstream end, a trailing edge at its downstream end and two lateral surface, a pressure side surface and a suction side surface which extend between the leading and trailing edges to form the passages in the hollow vane).
In Reference to Claim 7
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 1(see rejection of claim 1 above), wherein the flow bypass structure bounds at least one section of the exhaust duct(the interior hollow portion of 39 of Carscallen bounds at least one section of the exhaust duct).
In Reference to Claim 9
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 1(see rejection of claim 1 above), wherein a plurality of flow bypass structures are provided in the compressor gas duct in a distributed manner in the peripheral direction(Fig 5-6 of Carscallen are longitudinal sections of the annular inter compressor duct and as indicated in Col 5, ll. 25-50 there are multiple “vanes” 39 arranged in the annular inter compressor duct).
In Reference to Claim 11
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 1(see rejection of claim 1 above), wherein, in the wall surface of the inner housing, a plurality of exhaust orifices are provided, which are jointly associated with the exhaust duct extending radially outside through the flow bypass structure(as indicated in claim 6, the exhaust orifice 48 comprises a plurality of openings which are associated with the exhaust duct as it guides exhaust gas from the exhaust orifices radially outward into plenum 12; Fig 5-6; Col 5, ll. 35-47 of Carscallen).
In Reference to Claim 13
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 12(see rejection of claim 12 above), wherein a compressor(low pressure compressor, LPC) is arranged upstream of the compressor mid frame(Col 5, ll. 25-31 of Carscallen).
In Reference to Claim 14
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 13(see rejection of claim 13 above),
further comprising another compressor(high pressure compressor, HPC) that is arranged downstream of the compressor module formed as a compressor mid frame(Col 5, ll. 25-31 of Carscallen).
In Reference to Claim 15
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 1(see rejection of claim 1 above), wherein the compressor module is configured and arranged for use in a turbomachine(Col 1, ll. 5-10 of Carscallen).
In Reference to Claim 16
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 1(see rejection of claim 1 above), wherein the compressor gas guided in the compressor gas duct passes through the plurality of flow bypass structures then the compressor gas is combined at the collection point and exhausted through the exhaust duct(Fig 5-6 of Carscallen, compressor gas passes through the plurality of flow bypass structures 39 and into 52, it combined at the base of 39 and exhausted through the exhaust duct; Col 5, ll. 38-44).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carscallen in view of Guemmer in further view of Johnsson and in further view of Isomoto et al. (JP 3196426), hereinafter: “Isomoto”.
In Reference to Claim 5
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 4(see rejection of claim 4 above),
Carscallen in view of Guemmer in further view of Johnsson fails to teach:
wherein the blade is shaped in a weakly deflecting manner by at most 5°.
Isomoto teaches:
A similar compressor module having an inter compressor duct with a hollow blade(17) and bleed port(19) wherein the  blade is shaped in a weakly deflecting manner by at most 5 deg(Fig 4a-4b, the blade is a hollow streamline shape with flat cross section resulting in little to no deflection of the airflow)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Carscallen in view of Guemmer in further view of Johnsson to incorporate the teachings of Isomoto to use a blade with weak deflection to reduce air resistance(Paragraph 8 of English translated description).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carscallen in view of Guemmer in further view of Johnsson and in further view of Bagnall et al. (US 20050081530), hereinafter: “Bagnall”.
In Reference to Claim 10
Carscallen in view of Guemmer in further view of Johnsson teaches:
The compressor module according to claim 9(see rejection of claim 9 above),
Carscallen in view of Guemmer in further view of Johnsson fails to teach:
wherein, in relation to the peripheral direction, the exhaust orifices are arranged at least in part between two flow bypass structures 
Bagnall teaches:
A similar compressor module having a compressor bleed arrangement(51) wherein, in relation to the peripheral direction, the exhaust orifices(76) are arranged at least in part between two flow bypass structures(62; P[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Carscallen in view of Guemmer in further view of Johnsson to incorporate the teachings of Bagnall to position the exhaust orifices at least in part between two adjacent flow bypass structures to prevent boundary layer separation(P[0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745